Citation Nr: 0907499	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the 
fingers, hands, and knees, claimed as degenerative arthritis 
of all major joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
August 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The November 2006 RO decision found that the Veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for arthritis and the previous denial of 
October 1984 was final.  The Veteran requested review by a 
Decision Review Officer (DRO).  The DRO decision was 
announced in the July 2007 Statement of the Case (SOC).  The 
DRO decision was partly favorable.  It found that the Veteran 
had submitted new and material evidence to reopen his claim, 
but that the evidence in its entirety was not sufficient to 
support his claim.  The Veteran and his representative have 
consequently based their substantive appeal and arguments to 
the RO and Board on a reopened claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that no matter how the RO 
developed the claim, VA has no jurisdiction to consider a 
finally denied claim unless the Veteran submits new and 
material evidence.  Therefore, the first determination which 
the Board must make is whether the Veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has reviewed 
the record and agrees that the RO properly reopened the 
claim.  Thus, the Board will address the issue as certified 
by the RO.  

When the claim was previously before the Board, in April 
2008, service connection for a bilateral hearing loss and 
tinnitus was denied and service connection for arthritis of 
the sacroiliac joints was granted.  The claim for service 
connection for arthritis in the other joints was remanded for 
medical examination and opinion.  As discussed below, the 
opinion received by the Board is not adequate and the case 
must be returned to the examiner for the opinion, as 
previously requested.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was examined in August 2008 and the examiner 
expressed an opinion to the effect that the Veteran's 
arthritis was not incurred or aggravated in service.  
However, she did not address the evidentiary standards as 
requested by the Board and as required for the Board to make 
a decision.  The Board's April 2008 remand asked questions on 
two evidentiary standards.  

The term "at least as likely as not" does not mean "within 
the realm of medical possibility."  Rather, it means that 
the weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as medically sound 
to find in favor of causation as it is to find against 
causation.  

A wartime veteran is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects noted on the entrance examination.  This presumption 
is rebuttable by "clear and unmistakable evidence."  
38 U.S.C.A. § 1111 (West 2002).  The term "clear and 
unmistakable evidence" requires a higher burden of proof 
than "at least as likely as not."  It is also a higher 
burden of proof than required to rebut the presumption of 
soundness for peacetime veterans.  In peacetime cases, the 
presumption of soundness on entry may be rebutted where 
"evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment."  38 U.S.C.A. § 1132 (West 2002).  For a 
wartime veteran, the presumption can only be rebutted by 
"clear and unmistakable evidence."  The regulation defines 
"clear and unmistakable evidence" as obvious or manifest 
evidence.  38 C.F.R. § 3.304(b) (2008).  It may include 
generally accepted medical principles as well as the facts of 
the case.  See Kent v. Nicholson, 20 Vet. App. 1, 4 (2006).  
The "clear and unmistakable evidence" standard has been 
acknowledged by the Court to be an onerous one that requires 
an undebateable result.  See Stover v. Mansfield, 21 Vet. 
App. 485, 492 (2007); Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991); see 
also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999).  

The Board's previous remand asked the examiner to address 
both of these evidentiary standards, but she did not.  
Therefore, the case must be remanded again so she can comply.  
See Stegall.  

More importantly, the examiner apparently analyzed 
aggravation by incorrectly shifting the government's burden 
of proof to the Veteran.  She wrote that there was "No 
objective evidence to support aggravation beyond natural 
progression due to military service."  Under the applicable 
law, aggravation will be presumed unless there is "clear and 
unmistakable evidence" to rebut the presumption.  
38 U.S.C.A. § 1111.  The examiner did not identify any 
"clear and unmistakable evidence" that would rebut the 
presumption of aggravation, if there was any aggravation 
beyond the sacroiliac joints.   

Thus, while the Board regrets the further delay, the case 
must be REMANDED to the agency of original jurisdiction (AOJ) 
for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The claims folder should be 
returned to the examiner who did the 
August 2008 VA examination.  If that 
physician is not available, the case 
may be referred to a similarly 
qualified physician for the opinion.  
Any examinations, tests or studies 
needed to respond to the following 
questions should be done.  Because the 
Board's questions have been framed to 
address the evidentiary thresholds in 
this case, the physician should respond 
the Board's questions in terms of those 
evidentiary thresholds and do so with 
complete explanations.  

a.  Arthritis was noted in service but 
not confirmed by X-ray, see July 1943 
X-ray report.  What residuals does the 
Veteran at least as likely as not 
currently have from the arthritis noted 
in service, other than of the 
sacroiliac joint?  A diagnosis for any 
residuals should be provided.  

b.  Is there clear and unmistakable 
evidence that the arthritis noted in 
service existed before service?  If so, 
what is that evidence?  

c.  If there is clear and unmistakable 
evidence that the arthritis manifested 
in service existed before service, does 
the symptomatology noted in July 1943 
at least as likely as not reflect an 
increase in severity during service.  
If so, what is that evidence?  

d.  If there is clear and unmistakable 
evidence that the arthritis manifested 
in service existed before service, and 
the symptomatology noted in July 1943 
reflects an increase in severity during 
service, is there clear and 
unmistakable evidence that the 
increased severity was within the 
natural progress of the disease?  If 
so, what is that evidence?  

2.  The AOJ should review the 
examination report to insure that there 
are complete responses to the Board's 
questions.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




